*567
By the Court,

Sutherland, J.
The only question in this case is whether notice of the dishonor of the note by the maker was given in due season to the endorsers.
It is not necessary that notice of the dishonor of a bill or note should be in writing ; verbal notice is sufficient. (Chitty on Bills, 285. 1 Maule & Selw. 545.)
If the third day of grace fall on Sunday, or a great holiday, or a day of public rest, as Christmas, or Good Friday, in England, the demand must be made on the day preceding; (1 Lord Raym. 743; 2 Caines’ Rep. 343; 6 Wheat. 102;) and in Lewis v. Burr, (2 Caines’ Cas. in Err. 195,) the 4th of July was held to be a public holiday, and it was decided that a note or bill falling due on that day was payable on the third day of July. In Linds v. Merworth, (2 Camb. 602,) Lord Ellenborough held that a Jew was excused from giving notice on a great festival day, during which, according to their religion, it is unlawful for persons of that pursuasion to attend to any secular business. (See also 3 Kent’s Comm. 70 to 75.) Where the demand is made on Saturday, notice on Monday is in time, although it may be given on the day of refusal. The holder is always entitled to one day after the dishonor of the note, for the purpose of giving notice. (Chitty on Bills, 285. 5 Cowen, 303. 1 Kent’s Comm. 73, 4, notes.)
The reason in all these cases why a demand on the second day of grace is good, is, that the third day is, either by law or by general or universal custom, not a day of business; and if it be not a day of business for the purpose of demanding or receiving payment of a note, I should apprehend the holder would also be excused from giving notice to the endorser on that day.
Judgment affirmed.